Order entered March 22, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-00848-CV

     LUCKY MERK, LLC D/B/A GREENVILLE BAR & GRILL, ET AL, Appellants

                                             V.

                 GREENVILLE LANDMARK VENTURE, ET AL, Appellees

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                           Trial Court Cause No. 10-02411-D

                                         ORDER
        We GRANT appellants’ March 14, 2013 motion to amend their appellate brief. We

ORDER appellants’ amended brief tendered to this Court on March 14, 2013 filed as of the date

of this order.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE